PER CURIAM:
David Farrell Sullivan appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint under 42 U.S.C. §§ 1983, 1985 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Sullivan v. Allen, No. CA-03-3841-7-26 (D.S.C. Mar. 5, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED